DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Francesco Sardone on 03/08/2021. 
The application has been amended as follows: 
Claim 2: A surgical clip cartridge assembly selectively loadable in and connectable to a reposable surgical clip applier, the clip cartridge assembly comprising: 
a clip tray including a plurality of distally oriented, deflectable, resilient fingers projecting from a base wall thereof; 
a cartridge clip pusher bar disposed adjacent the clip tray and slidable relative thereto, the cartridge clip pusher bar including a plurality of distally oriented ramps each terminating in a distal shoulder, a proximal end of the cartridge clip pusher bar being configured for selective connection with a clip pusher bar of the clip applier; and 
a plurality of surgical clips interposed between the clip tray and the cartridge clip pusher bar, wherein a surgical clip is disposed distally of each finger of the clip tray; and 
wherein the plurality of ramps includes a pair of laterally spaced apart ramps defining a channel longitudinally therebetween; wherein the cartridge clip pusher bar is configured to overlays or is adjacent to the clip tray, the deflectable fingers of the clip tray are disposed between the pair of laterally spaced apart ramps.
	Claim 11: A surgical clip cartridge assembly, comprising: 
a clip tray including a plurality of distally oriented, deflectable, resilient fingers projecting from a base wall thereof; 
a cartridge clip pusher bar disposed adjacent the clip tray and slidable relative thereto, the cartridge clip pusher bar including a plurality of distally oriented ramps each terminating in a distal shoulder, a proximal end of the cartridge clip pusher bar being configured for selective connection with a clip pusher bar of a clip applier; and 
a plurality of surgical clips interposed between the clip tray and the cartridge clip pusher bar, wherein a surgical clip is disposed distally of each finger of the clip tray; and 
wherein the plurality of ramps includes a pair of laterally spaced apart ramps defining a channel longitudinally therebetween; wherein the cartridge clip pusher bar is configured to overlays or is adjacent to the clip tray, the deflectable fingers of the clip tray are disposed between the pair of laterally spaced apart ramps.
Claim 20: A surgical clip cartridge assembly, comprising: 
a clip tray including a plurality of distally oriented, deflectable, resilient fingers projecting from a base wall thereof; and 
a cartridge clip pusher bar disposed adjacent the clip tray and slidable relative thereto, the cartridge clip pusher bar including a plurality of distally oriented ramps each terminating in a distal shoulder, a proximal end of the cartridge clip pusher bar being configured for selective connection with a clip pusher bar of a clip applier; and 
wherein the plurality of ramps includes a pair of laterally spaced apart ramps defining a channel longitudinally therebetween; wherein the cartridge clip pusher bar is configured to overlays or is adjacent to the clip tray, the deflectable fingers of the clip tray are disposed between the pair of laterally spaced apart ramps.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches an endoscopic reposable surgical clip applier that includes the combination of recited limitations in claims 2, 11, and 20. The art alone or in combination did not teach wherein the plurality of ramps includes a pair of laterally spaced apart ramps defining a channel longitudinally therebetween; wherein the cartridge clip pusher bar is configured to overlays or is adjacent to the clip tray, the deflectable fingers of the clip tray are disposed between the pair of laterally spaced apart ramps. The closest prior art of record Rochrohr et al. (U.S. Patent Publication No. 2013/0172911 A1) fails to disclose the limitations above and would not be obvious to modify because the ramps of Rochrohr et al. are configured and dimensioned to be received within the window of the clip follower. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.